Case 2:20-cv-02667-PD Document1 Filed 06/08/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

1912 Chestnut Partners, LP,
110 S. 19" Street Suite 300
Philadelphia, PA 19103

 

Plaintiff,

V.
No.

The Gap, Inc.
2 Folsom Street
San Francisco, CA 94105

Defendant.

CIVIL ACTION COMPLAINT

 

AND NOW, comes the Plaintiff, 1912 Chestnut Partners, LP, by and through its
attorneys, Freundlich & Littman, LLC, and files the within Civil Action Complaint against
Defendant The Gap, Inc., and in support thereof, avers as follows:

NATURE OF THE ACTION
1. This action seeks monetary damages as a result of Defendant The Gap, Inc.’s failure to
comply with the terms and conditions of a retail lease for certain prime real estate in

Center City, Philadelphia, including, but not limited to, failure to pay the fixed and

agreed upon monthly rent and other charges due under the terms and conditions of the

Lease (defined, referenced, and attached hereto below).

2. Plaintiff 1912 Chestnut Partners, LP is the owner and landlord of the building and real

property located at 1912-18 Chestnut Street, Philadelphia, PA 19102 (hereinafter

“Plaintiff's Property).
3. On or about May 10, 2007, Plaintiff 1912 Chestnut Partners, LP and Defendant The Gap,

Inc. entered into a Commercial Lease Agreement (hereinafter “Lease”) for Plaintiff's
Case 2:20-cv-02667-PD Document1 Filed 06/08/20 Page 2 of 8

Property. Thereafter, and most recently on May 10, 2016, Defendant The Gap Inc.
extended the terms of the Lease by giving written notice to Plaintiff 1912 Chestnut
Partners, LP through October 31, 2022. (A true and correct copy of the Lease, Notice
Extending through October 31, 2022, and all Amendments to the Lease are attached
hereto collectively as Exhibit “A”).

4. Defendant The Gap, Inc. leased 8,524 square feet of Plaintiff's Property to be used as a
commercial retail space including 80°92” linear feet of storefront. (See Exhibit “A”,
Article 1.2).

5. Defendant The Gap, Inc. breached the terms and conditions of the Lease by failing to pay
the minimum rent and other charges due under the Lease, which as of the date of this
filing, totals $140,538.37. (A true and correct copy of the Commercial Ledger for
Defendant The Gap, Inc. dated June 4, 2020 is attached hereto as Exhibit oB"),!

PARTIES

6. Plaintiff 1912 Chestnut Partners, LP (hereinafter “Plaintiff”) is a corporate entity
organized and existing under the laws of the Commonwealth of Pennsylvania, with a
principal place of business located at 110 S. 19" Street, Suite 300, Philadelphia, PA
19103.

7. Defendant The Gap, Inc. (hereinafter “Defendant”) is, based on information and belief, a
corporation organized and existing under the laws of the State of Delaware, with a

registered place of business located at 2 Folsom Street, San Francisco, CA 94105.

 

' This amount is subject to increase with each month that Defendant The Gap, Inc. fails to meet its obligations under
the terms and conditions of the Lease with respect to monthly rental payments and other minimum payments due.

Z
10.

Li.

12.

13;

Case 2:20-cv-02667-PD Document1 Filed 06/08/20 Page 3 of 8

JURISDICTION AND VENUE

Plaintiff hereby incorporates the preceding paragraphs by reference as though fully set
forth at length herein.
This Court has subject matter jurisdiction over this civil action pursuant to 28 U.S.C.
§1332(a) in that the matter in controversy exceeds the sum or value of $75,000.00,
exclusive of interests and costs, and the matter is between citizens of different States.
Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C. § 1391(a)
in that a substantial part of the events or omissions giving rise to the claim occurred in
this judicial district and/or that the Plaintiff's Property, which is the subject of the Lease
is situated in this judicial district.

FACTS AND RELECANT LEASE PROVISIONS
Plaintiff hereby incorporates the preceding paragraphs by reference as though fully set
forth at length herein.
As stated above, on or about May 10, 2007, Plaintiff and Defendant entered into a Lease
for Plaintiff's Property whereby Defendant would operate a commercial retail space open
to the public. (See Exhibit “A”).
Pursuant to the terms of the Lease, Plaintiff completed significant renovations to the

Plaintiff's Property specific to Defendant’s use, at great expense to Plaintiff.

. In consideration for possession and use of the Plaintiff's Property, Defendant covenanted

and agreed to pay certain rent and additional rent to the Plaintiff on the first day of each

month, in the amounts specified in the Lease and amendments thereto. (See Exhibit

“A”),
15.

17.

18.

19,

20.

21

ee

Case 2:20-cv-02667-PD Document1 Filed 06/08/20 Page 4 of 8

Pursuant to the terms of the Lease, Defendant had an absolute and unconditional
obligation to pay to Plaintiff the rent due and owing thereunder, without any offset,

abatement, or deduction whatsoever.

. Article 7.2 of the Lease states that Defendant shall pay the Minimum Rent (as defined

therein) in “equal monthly installments in advance of the first day of each calendar month
during the Term.” (See Exhibit “A”, Article 7.2).

Article 9.1 of the Lease states that “[a]ll payments and charges, if any, to be made
hereunder by [Defendant] other than Minimum Rent and Percentage Rent shall be
deemed to be “Other Charges”. (See Exhibit “A”, Article 9.1).

Article 9.1 further states that “[Plaintiff] shall have the same rights and remedies
hereunder with respect to the collection of Other Charges as it has with respect to the
collection of Minimum Rent and Percentage Rent.” (See Exhibit “A”, Article 9.1).
Pursuant to the terms of the Lease, there is no excuse for Defendant’s failure and refusal
to pay, including but not limited to any claim for Force Majeure. (See Exhibit “A”,
Article 28.4).

Article 28.4 specifically states that “Force Majeure shall not excuse prompt and timely
payments when due under this Lease....” (See Exhibit “A”, Article 28.4).

Article 23.1 states that an Event of Default (as defined therein) occurs when “[Defendant]
fail[s] to pay Rent due under the Lease within ten (10) days after [Defendant’s] receipt of
written notice from [Plaintiff] that the same is overdue.” (See Exhibit “A”, Article
2o1).

Pursuant to the Lease Amendment dated August 13, 2011, notice of an event of Default

from Plaintiff to Defendant is required to be sent to “The Gap, Inc. 2 Folsom Street, San
Case 2:20-cv-02667-PD Document1 Filed 06/08/20 Page 5 of 8

Francisco, CA 94105, Attn: Real Estate Law, Store #2039, and Plaintiff has sent the
required notice. (See Exhibit “A”).

23. Article 28.13 of the Lease states, “If either party commences litigation against the other
arising out of or in connection with this Lease, the prevailing party in such litigation shall
be entitled to its costs of suit and reasonable attorneys’ fees as may be awarded by the
Court.” (See Exhibit “A”, Article 28.13).

TENANT’S BREACH AND NOTICE

24. Defendant breached the terms and conditions of the Lease by failing to pay the minimum
rent and other charges due under the Lease, which as of the date of this filing, total
$140,538.37. (See Exhibit “B”).

25. Defendant’s failure to pay encompasses failure to pay portions of February 2020, March
2020, and failure to pay whatsoever for April 2020, May 2020, and June 2020.7 (See
Exhibit “B”).

26. By notice of default dated April 6, 2020, Plaintiff notified Defendant of its default under
the Lease and demanded that Defendant cure the default within ten (10) days as required
by the Lease. (A true and correct copy of Plaintiff's April 6, 2020 letter is attached
hereto as Exhibit “C”’).

27. Plaintiff's April 6, 2020 letter was sent to The Gap, Inc. 2 Folsom Street, San Francisco,
CA 94105, Attn: Real Estate Law, Store #2039 as required by the Lease. (See Exhibit
“C""),

28. Defendant failed and refused and continues to fail and refuse to pay any of the past due

amounts and cure the default under the Lease.

 

2 This amount is subject to increase with each month that Defendant fails to meet its obligations under the terms and
conditions of the Lease with respect to monthly rental payments and other minimum payments due.

2
29.

30.

SL.

Sas

ao.

34.

33%

36.

ahs

Case 2:20-cv-02667-PD Document1 Filed 06/08/20 Page 6 of 8

By reason of the foregoing, $140,538.37 is presently due and owing to Plaintiff from
Defendant.

COUNT I: BREACH OF CONTRACT
Plaintiff v. Defendant

Plaintiff hereby incorporates the preceding paragraphs by reference as though fully set
forth at length herein.

The Lease is a valid, binding contract between Plaintiff and Defendant. (See Exhibit
“A”)

Plaintiff fully complied with all terms, conditions, and obligations under the Lease and
has performed any and all conditions precedent on its part to be performed as required by
the Lease.

Defendant has failed to comply with the terms and conditions of the Lease.

Specifically, in breach of Defendant’s obligations under the Lease, Defendant has
defaulted under the Lease by failing to pay to Plaintiff rent and other charges in the
amount of $140,538.37, which comprises individual charges in the amount stated on the
attached Commercial Ledger. (See Exhibit “B”).

As stated above in Footnotes | and 2, incorporated herein by reference, said amount due
on the Commercial Ledger is subject to increase.

By reason of the foregoing, Defendant is liable to the Plaintiff for money damages in the
amount of at least $140,538.37, through the date hereof, together with interest thereon.
Plaintiff reserves the right to obtain a money judgment for all rent due and owing under

the Lease through and including the date of Judgment and/or through the Term of the

Lease.
38.

39:

40.

41.

42.

43.

44.

Case 2:20-cv-02667-PD Document1 Filed 06/08/20 Page 7 of 8

COUNT II: ATTORNEY’S FEES
Plaintiff v. Defendant

Plaintiff hereby incorporates the preceding paragraphs by reference as though fully set
forth at length herein.

The Lease is a valid, binding contract between Plaintiff and Defendant. (See Exhibit
“A”)

Article 28.13 of the Lease states, “If either party commences litigation against the other
arising out of or in connection with this Lease, the prevailing party in such litigation shall
be entitled to its costs of suit and reasonable attorneys’ fees as may be awarded by the
Court.” (See Exhibit “A”, Article 28.13).

Plaintiff has commenced this action against Defendant in order to enforce its rights and
remedies under the Lease, including, but not limited to, the right to receive and recover
all rent and Other Charges due and owing thereunder.

Plaintiff has incurred, and will continue to incur, expenses in the form of, inter alia,
attorneys’ fees and expenses as a result of Defendant’s default of its payment obligations
pursuant to the Lease, the precise sum of which will be determined at trial or earlier
conclusion of this action.

By reason of the foregoing, Defendant is liable for Plaintiff's expenses and legal fees
under the terms of the Lease.

Accordingly, Plaintiff is entitled to judgment against Defendant for attorneys’ fees and

costs incurred in prosecuting this action, in an amount to be determined at trial or earlier

conclusion of this action.
Case 2:20-cv-02667-PD Document1 Filed 06/08/20 Page 8 of 8

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court grant Judgment in its favor
and against Defendant as follows:

a) On the First Cause of Action, an award of damages in an amount to be determined at

trial, but in no event less than $140,538.37, plus interest and costs thereon;

b) On the Second Cause of Action, an award of attorneys’ fees, costs, and expenses

incurred in connection with Defendant’s default and this action in an amount to be

determined at trial; and

c) Such other and further relief as the Court deems just and proper.
Dated: June 8, 2020

FREUNDLICH & LITTMAN, LLC

wh hh
/

C- / David S. Jaffe, Esquire
1425 Walnut Street

Suite 200

| Philadelphia, PA 19102
215-545-8500

215-545-8510
